—Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered December 9, 1991, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 4 Vi to 9 years, and 1 year, respectively, unanimously affirmed.
Defendant was arrested in connection with a "buy and bust” operation. Contrary to his argument on appeal, the People proved his guilt of the crimes charged by overwhelming evidence (People v Bleakley, 69 NY2d 490).
Defendant failed to preserve his claim of error by the trial court in its jury charge on the agency defense by appropriate and timely exception (People v Argibay, 45 NY2d 45, 53, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930). In any event, the charge as a whole conveyed the appropriate *491legal principles to the jury, whose factual determination of the issue is supported overwhelmingly by the record (see, People v Lam Lek Chong, 45 NY2d 64, cert denied 439 US 935).
The trial court, after finding that the prosecutor’s inadvertent head-nodding during portions of the jury charge did not signify any prejudice to defendant or misconduct on the part of the prosecutor, appropriately exercised its discretion in denying defendant’s motion for a mistrial on this ground (People v Ortiz, 54 NY2d 288, 292).
We have considered defendant’s additional arguments and find them to be either unpreserved for appellate review as a matter of law, or meritless. Concur — Sullivan, J. P., Carro, Milonas, Kupferman and Ross, JJ.